UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02409 The Mexico Fund, Inc. (Exact name of registrant as specified in charter) 1treet, NW Washington, DC 20006 (Address of principal executive offices) (Zip code) Alberto Osorio 77 Aristoteles Street, 3rd Floor Polanco D.F. 11560 Mexico (Name and address of agent for service) Copies of communications to: Sander M. Bieber, Esq. Dechert LLP 1treet, NW Washington, DC 20006 Registrant's telephone number, including area code: 202-261-7941 Date of fiscal year end: October 31 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1.Proxy Voting Record Below is The Mexico Fund, Inc.’s proxy voting record for the period July 1, 2013 through June 30, 2014. Symbol Cusip MTG Type of Who Type of For Company (NYSE) (BMV) No. Date MTG Matter Voted On From Voted Vote Mgm Deutsche Bank, S.A., Institucion de Banca Múltiple N/A FIBRAMQ N/A 07/25/2013 Board S. Payment of a cash CBFI distribution Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 3/7/2013 Extraordinary Issuance of new shares Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 3/7/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes Infraestructura Energetica Nova, S.A.B. de C.V. N/A IENOVA N/A 7/10/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Infraestructura Energetica Nova, S.A.B. de C.V. N/A IENOVA N/A 10/10/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 10/25/2013 Ordinary Approval of VIPS acquisition. Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 10/25/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 08/30/2013 Extraordinary Presentation of July 31st results Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 08/30/2013 Extraordinary Merger proposal Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 08/30/2013 Extraordinary Adjustments to equity of the company Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 08/30/2013 Extraordinary Appointment of the Board of Directors Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 08/30/2013 Extraordinary Debt contracting Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 08/30/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes Deutsche Bank, S.A., Institucion de Banca Múltiple N/A FIBRAMQ N/A 12/8/2013 Shareholders Issuance of new CBFI Mgmt. Yes For Yes Deutsche Bank, S.A., Institucion de Banca Múltiple N/A FIBRAMQ N/A 12/8/2013 Shareholders Designation of delegates Mgmt. Yes For Yes Grupo Pochteca, S.A.B. de C.V. N/A POCHTEC N/A 08/30/2013 Extraordinary Equity reduction Mgmt. Yes For Yes Grupo Pochteca, S.A.B. de C.V. N/A POCHTEC N/A 08/30/2013 Extraordinary Modification to share buyback program Mgmt. Yes For Yes Grupo Pochteca, S.A.B. de C.V. N/A POCHTEC N/A 08/30/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/22/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/22/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 12/16/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 12/16/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 12/03/2013 Ordinary Report on compliance with tax obligations Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 12/03/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 12/03/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 12/11/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 12/11/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Alpek, S.A.B. de C.V. N/A ALPEK N/A 12/02/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Alpek, S.A.B. de C.V. N/A ALPEK N/A 12/02/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Alfa, S.A.B. de C.V. N/A ALFA N/A 12/02/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Alfa, S.A.B. de C.V. N/A ALFA N/A 12/02/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 6/12/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 6/12/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 9/12/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 9/12/2013 Ordinary Resolutions of revocation and empowerment Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 9/12/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 12/11/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 12/11/2013 Ordinary Advance payment of a cash dividend Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 12/11/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 12/13/2013 Ordinary Change to dividend payment date Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 12/13/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 12/13/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 12/13/2013 Extraordinary Disincorporation of Gestion Santander (Asset Manager operator) Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 12/13/2013 Extraordinary Approval to modify the "Unique Agreement of Responsibilities" Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 12/13/2013 Extraordinary Approval to amend the Company´s articles of association Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 12/13/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 12/13/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 12/13/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 12/20/2013 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 12/20/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Alpek, S.A.B. de C.V. N/A ALPEK N/A 02/27/2014 Annual Presentation of 2013 Results Mgmt. Yes For Yes Alpek, S.A.B. de C.V. N/A ALPEK N/A 02/27/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Alpek, S.A.B. de C.V. N/A ALPEK N/A 02/27/2014 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Alpek, S.A.B. de C.V. N/A ALPEK N/A 02/27/2014 Annual Designation of delegates Mgmt. Yes For Yes Alfa, S.A.B. de C.V. N/A ALFA N/A 02/27/2014 Annual Presentation of 2013 Results Mgmt. Yes For Yes Alfa, S.A.B. de C.V. N/A ALFA N/A 02/27/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Alfa, S.A.B. de C.V. N/A ALFA N/A 02/27/2014 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Alfa, S.A.B. de C.V. N/A ALFA N/A 02/27/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 02/28/2014 Extraordinary Approve the implementation of law to regulate financial groups Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 02/28/2014 Extraordinary Approve the exchange of certificates representing the share capital Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 02/28/2014 Extraordinary Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/20/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/20/2014 Annual Resolution on allocation of profits Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/20/2014 Annual Increase of equity Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/20/2014 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/20/2014 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/20/2014 Annual Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/20/2014 Extraordinary Proposal to expand the comany´s corporate purpose/modify by-laws Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/20/2014 Extraordinary Designation of delegates Mgmt. Yes For Yes Gruma, S.A.B. de C.V. GMK GRUMA 03/21/2014 Extraordinary Approval of merger to incorporate subsidiary Mgmt. Yes For Yes Gruma, S.A.B. de C.V. GMK GRUMA 03/21/2014 Extraordinary Designation of delegates Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 03/14/2014 Annual Approval of Annual Report Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 03/14/2014 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 03/14/2014 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 03/14/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 03/14/2014 Annual Designation of delegates Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 03/14/2014 Extraordinary Approval to increase equity by issuing shares Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 03/14/2014 Extraordinary Designation of delegates Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/14/2014 Annual Board of Directors' Report Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/14/2014 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/14/2014 Annual Application of 2013 financial results Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/14/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/14/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/14/2014 Annual Designation of delegates Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/20/2014 Annual Board of Directors' Report Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/20/2014 Annual Approval of 2013 financial results Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/20/2014 Annual Dividend payment Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/20/2014 Annual Cancellation of equity shares from buyback program Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/20/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/20/2014 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/20/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 8/4/2014 Annual Board of Directors' Report Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 8/4/2014 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 8/4/2014 Annual Approval of 2013 financial results Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 8/4/2014 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 8/4/2014 Annual Appointment of audit committee Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 8/4/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 8/4/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 8/4/2014 Extraordinary Amendment to by-laws related to compliance with provisions of the Securities Market Law Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 9/4/2014 Annual Board of Directors' Report Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 9/4/2014 Annual Application of 2013 financial results Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 9/4/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 9/4/2014 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 9/4/2014 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 9/4/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 10/4/2014 Annual Board of Directors' Report Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 10/4/2014 Annual CEO and External Auditor Reports Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 10/4/2014 Annual Allocation of net income, increase in reserves and amount for share buyback Fund Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 10/4/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 10/4/2014 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 10/4/2014 Annual Approval of capital reduction by reimbursing to shareholders Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 10/4/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/24/2014 Annual Board of Directors' Report Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/24/2014 Annual Approval and application of 2013 financial results Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/24/2014 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/24/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/24/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/24/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/24/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/24/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/24/2014 Annual Compensation to the Board of Directors and Committees for 2014 Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/24/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/24/2014 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/24/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/24/2014 Annual Review and approval of meeting minutes Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 04/24/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 04/24/2014 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 04/24/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 04/24/2014 Annual Compensation to the Board of Directors for 2014 Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 04/24/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 04/24/2014 Annual Integration of equity resulting from the initial public offering Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 04/24/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo Lala, S.A.B. de C.V. N/A LALA N/A 04/24/2014 Annual Review and approval of meeting minutes Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 04/25/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 04/25/2014 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 04/25/2014 Annual Resignation and appointment of President of Nominating and Compensation Committee Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 04/25/2014 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 04/25/2014 Annual Compensation to the Board of Directors for 2014 Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 04/25/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 04/25/2014 Special Election of Directors of the "B" series Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 04/25/2014 Special Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 04/25/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 04/25/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 04/25/2014 Annual Compensation to the Board of Directors for 2014 Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 04/25/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE 40052P107 04/25/2014 Annual Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/28/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/28/2014 Annual Payment of a cash dividend Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/28/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/28/2014 Annual Compliance with fiscal obligations Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/28/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/28/2014 Annual Compensation to the Board of Directors for 2014 Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/28/2014 Annual Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/28/2014 Special Election of Directors of the "L" series Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/28/2014 Special Designation of delegates Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 04/28/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 04/28/2014 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 04/28/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 04/28/2014 Annual Compensation to the Board of Directors for 2014 Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 04/28/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 04/28/2014 Annual Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2014 Annual Board of Directors' Report Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2014 Annual Approval and application of 2013 financial results Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2014 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2014 Annual Designation of delegates Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2014 Annual Approval of Board of Directors acts and agreements Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2014 Annual Designation of delegates Mgmt. Yes For Yes Infraestructura Energetica Nova, S.A.B. de C.V. N/A IENOVA N/A 04/30/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes Infraestructura Energetica Nova, S.A.B. de C.V. N/A IENOVA N/A 04/30/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Infraestructura Energetica Nova, S.A.B. de C.V. N/A IENOVA N/A 04/30/2014 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Infraestructura Energetica Nova, S.A.B. de C.V. N/A IENOVA N/A 04/30/2014 Annual Designation of delegates Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2014 Annual Presentation of 2013 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2014 Annual Compliance with fiscal obligations Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2014 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2014 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2014 Annual Designation of delegates Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2014 Annual Board of Directors' Report Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2014 Annual Approval of 2013 financial results Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2014 Annual Appointment of the Board of Directors and Committees Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2014 Annual Compensation to the Board of Directors Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2014 Annual Designation of delegates Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 05/29/2014 Extraordinary Approval to increase equity by issuing shares Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 05/29/2014 Extraordinary Cancellation of issuance of equity shares approved on March 14, 2014 Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 05/29/2014 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 6/19/2014 Extraordinary Approval to modificate the company by-laws Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 6/19/2014 Extraordinary Approval to modificate the Unique Responsibilities Agreement Mgmt. Yes For Yes Grupo Financiero Santander México, S.A.B. de C.V. BSMX SANMEX 40053C105 6/19/2014 Extraordinary Designation of delegates Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 6/30/2014 Extraordinary Approval to modify the company’s by-laws Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 6/30/2014 Extraordinary Approval to increase equity by issuing new "L" shares Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 6/30/2014 Extraordinary Approval to create an "L" share series without voting rights Mgmt. Yes For Yes Promotora y Operadora de Infraestructura, S.A.B. de C.V. N/A PINFRA 74343W100 6/30/2014 Extraordinary Designation of delegates Mgmt. Yes For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) THE MEXICO FUND, INC. By (Signature and Title) /s/ Alberto Gómez Pimienta Alberto Gómez Pimienta, Treasurer Date:August 5, 2014
